Wait, J.
The principles of law which govern this case are stated with clarity and with ample citation of authorities in Medford Trust Co. v. Priggen Steel Garage Co. 273 Mass. 349. Restatement is unnecessary. The beds in question could be found to be, in fact, articles of household furnishing intended by the owner of the real estate who installed them in his apartment house to form permanently part of the completed dwelling. The trial judge so found on the evidence. That finding is final.
The conditional sale contract was made and the beds were installed before the mortgage of the realty was ex*82ecuted. The beds passed as fixtures to the mortgagee. We need not discuss the rulings requested but not given. They were rendered immaterial or inapplicable by the finding of fact that the beds were fixtures.
The Appellate Division was right. Its order dismissing the report is

Affirmed.